Title: From John Adams to James Warren, 6 July 1775
From: Adams, John
To: Warren, James


     
      Phyladelphia June i.e. July 6th. 1775
      Dr Sir
     
     I have this Moment Sealed a Letter to you which is to go by my hospitable, honest, benevolent Friend Stephen Collins. But, I have several Particulars to mention to you, which are omitted in that Letter. Ten Companies of expert Riflemen have been ordered already, from the 3 Colonies of P. M. and V.—some of them have marched, under excellent Officers. We are told by Gentlemen here that these Riflemen are Men of Property and Family, some of them of independent Fortunes, who go from the purest Motives of Patriotism and Benevolence into this service. I hope they will have Justice done them and Respect shewn them by our People of every Rank and order. I hope also that our People will learn from them the Use of that excellent Weapon a Rifled barrell’d Gun.
     A few Minutes past, a curious Phenomenon appeared at the Door of our Congress. A german Hussar, a veteran in the Wars in Germany, in his Uniform, and on Horse back. A forlorn Cap upon his Head, with a Streamer waiving from it half down to his Waistband, with a Deaths Head painted in Front a beautifull Hussar Cloak ornamented with Lace and Fringe and Cord of Gold, a scarlet Waist coat under it, with shining yellow metal Buttons—a Light Gun strung over his shoulder—and a Turkish Sabre, much Superiour to an high Land broad sword, very large and excellently fortifyed by his side—Holsters and Pistols upon his Horse. In short the most warlike and formidable Figure, I ever saw.
     He says he has fifty Such Men ready to inlist under him immediately who have been all used to the service as Hussars in Germany, and desirous to ride to Boston immediately in order to see Burgoignes light Horse. This would have a fine Effect upon the Germans through the Continent, of whom there are Multitudes. What will be done is yet uncertain. I should not myself be fond of raising many Soldiers out of N. England. But the other Colonies are more fond of sending Men than I expected. They have their Reasons, Some plausible, Some whimsical. They have a Secret Fear, a Jealousy, that New England will soon be full of Veteran Soldiers, and at length conceive Designs unfavourable to the other Colonies. This may be justly thought whimsical. But others Say, that by engaging their own Gentlemen and Peasants, and Germans &c they shall rivit their People to the public Cause. This has more weight in it. But that it may have this Effect it is necessary that all who shall be sent, be respectfully treated.
    